Title: From John Adams to Richard Varick, 12 August 1790
From: Adams, John
To: Varick, Richard



Sir:
New York, August 12, 1790.

It is with great pleasure, that, in obedience to an order of the Senate of the United States, I have the honor to enclose their resolution of this date, which was unanimously agreed to; and, in behalf of the Senate, I request that you will be pleased to communicate the same to the corporation of this city, and, at the same time, signify to them, that it is the wish of the Senate that the corporation will permit such articles of furniture, &c. now in the City Hall, as have been provided by Congress, to remain for the use of that building.
I am, Sir, your most obedient humble servant,
JOHN ADAMS,Vice President of the United States, and President of the Senate.